DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021 was filed after the mailing date of the Non-Final Rejection on 05/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to disclose, teach, provide or suggest wherein the control loop comprises, in one or more successive control periods, performing: determining a current remaining on time for the heating element of the heating arrangement to heat the zone to the target temperature based on the current rate of change of temperature, the target temperature and the current temperature of the zone combined with the remaining limitations of the base claim and applicant’s arguments, see pages 12-13 and lines 22-29 and 1-24, filed 08/09/2021, with respect to claim 1 have been fully considered and are persuasive.  The 103 rejection of claim 1 has been withdrawn. 

The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to disclose, teach, provide or suggest in one or more successive control periods: determining a current remaining on time for the heating element to heat the zone to the target temperature based on the current rate of change of temperature, the target temperature and the current temperature of the zone combined with the remaining limitations of the base claim and applicant’s arguments, see pages 12-13 and lines 22-29 and 1-24, filed 08/09/2021, with respect to claim 11 have been fully considered and are persuasive.  The 103 rejection of claim 11 has been withdrawn. 

The following is an examiner’s statement of reasons for allowance: regarding claim 21, the prior art of record fails to disclose, teach, provide or suggest in one or more successive control periods, performing: determining a current remaining on time for the heating element of the heating arrangement to heat the zone to the target temperature based on the current rate of change of temperature, the target temperature and the current temperature of the zone combined with the remaining limitations of the base claim and applicant’s arguments, see pages 12-13 and lines 22-29 and 1-24, filed 08/09/2021, with respect to claim 21 have been fully considered and are persuasive.  The 103 rejection of claim 21 has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831